DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      DAVID JAMES CONKLIN, JR.,
                              Appellant,

                                     v.

                             XIMENA PEREZ,
                                Appellee.

                               No. 4D21-471

                              [June 30, 2021]

   Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Renatha Francis, Judge; L.T. Case
No. 502019DR010898.

    Troy W. Klein of the Law Office of Troy W. Klein, P.A., West Palm Beach,
for appellant.

  Michael D. Cirullo, Jr., of Goren, Cherof, Doody & Ezrol, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

   Appellant David Conklin appeals the circuit court’s non-final order
granting Appellee Ximena Perez’s motion for attorney’s fees in the
underlying paternity proceeding. We affirm as to all issues raised but
remand to correct a scrivener’s error in the circuit court’s order.

    Paragraph 9 of the order, which provides a summary of Appellee’s
financial affidavit, incorrectly refers to Appellee as “Respondent” rather
than “Petitioner.” This is merely a scrivener’s error and has no substantive
effect because the court’s ruling was based on the correct financial
affidavits. See Subramanian v. Subramanian, 260 So. 3d 1075, 1076 (Fla.
4th DCA 2018).

   Accordingly, we affirm and remand only for the trial court to correct the
use of “Respondent” in Paragraph 9 to “Petitioner.” See Mitchell v. Mitchell,
841 So. 2d 564, 568 (Fla. 2d DCA 2003) (“Because the scrivener’s error is



                                     1
clearly apparent from the record, we remand for the circuit court to correct
the error by amended final judgment.”).

   Affirmed and remanded with instructions.

WARNER, DAMOORGIAN, and KLINGENSMITH, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2